Citation Nr: 0702335	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for steatohepatitis.

2.  Entitlement to service connection for pancytopenia, to 
include as secondary to steatohepatitis.

3.  Entitlement to service connection for myasthenia gravis, 
to include as secondary to steatohepatitis.

4.  Entitlement to service connection for cryptogenic 
cirrhosis, to include as secondary to steatohepatitis.

5.  Entitlement to service connection for chronic psoriasis, 
to include as secondary to steatohepatitis.

6.  Entitlement to service connection for portal 
hypertension, to include as secondary to steatohepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

The veteran provided testimony at a hearing before personnel 
at the RO in January 2004, and before the undersigned 
Veterans Law Judge in August 2005.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In October 2006, the Board requested an Independent Medical 
Expert's (IME) opinion in conjunction with this case.  The 
requested opinion was promulgated later that month, and a 
copy was provided to the veteran.  In pertinent part, he was 
informed that he had 60 days from the date of the letter to 
review the opinion and send any additional evidence or 
argument he may wish to submit.  Thereafter, additional 
argument was submitted by the veteran's accredited 
representative in November 2006.  The veteran himself 
submitted additional argument in support of his claim in 
December 2006, as well as duplicate copies of medical records 
already on file.  He waived his right to have his case 
remanded to the agency of original jurisdiction for review of 
the evidence he was submitting.  See 38 C.F.R. § 20.1304.  
Accordingly, the Board will proceed with the adjudication of 
this case.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  There is no competent medical evidence diagnosing 
steatohepatitis, pancytopenia, myasthenia gravis, cryptogenic 
cirrhosis, psoriasis, and/or portal hypertension until years 
after the veteran's separation from active duty.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's steatohepatitis is 
causally related to his period of active duty.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
steatohepatitis, pancytopenia, myasthenia gravis, cryptogenic 
cirrhosis, psoriasis, and/or portal hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he contracted 
steatohepatitis as a result of diving in contaminated waters 
while in service.  He has denied all other risk factors for 
hepatitis.  He further contends that he developed myasthenia 
gravis, pancytopenia, cryptogenic hepatitis, psoriasis and 
portal hypertension are secondary to the steatohepatitis.  

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided with pre-adjudication notice by a June 
2002 letter.  Among other things, this letter noted the 
current appellate issues, summarized the criteria necessary 
to establish service connection for a claimed 
disability(ies), informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The Board acknowledges 
that no letter was provided to the veteran that specifically 
notified him of these elements.  However, for the reasons 
detailed below, the Board concludes that the preponderance of 
the evidence is against the veteran's current appellate 
claims.  Consequently, any deficiency regarding the notice 
mandated by Dingess/Hartman has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
had the opportunity to present evidence and argument in 
support of his claims at the January 2004 and December 2005 
hearings.  Further, he underwent VA medical examinations in 
April and May 2004, and, as already noted, an IME opinion was 
obtained in this case in October 2006.  Therefore, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was already required to 
consider whether service connection was warranted on the 
basis of aggravation of the nonservice-connected disability 
pursuant to the holding in Allen, there is no prejudice to 
the veteran by proceeding with the adjudication of this case.  
See Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the competent medical evidence is against 
the veteran's claims of service connection for 
steatohepatitis, pancytopenia, myasthenia gravis, cryptogenic 
cirrhosis, psoriasis, and/or portal hypertension.

Initially, the Board notes that there is no competent medical 
diagnosis of any of the claimed conditions during service or 
for years thereafter.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The Board acknowledges that the veteran's duties in service 
included diver.  Further, laboratory tests in April 1978 
showed abnormal SGOT and SGPT.  A private physician reported 
in May 1986 that the veteran had undergone a liver biopsy 
three years earlier and that the veteran indicated that he 
had been told that it did not reveal any significant disease.  
A physician with the Air Force reviewed unspecified medical 
records the veteran had provided, dating from 1971.  He 
concluded that the pattern of the veteran's hepatic pathology 
was consistent with a chronic persistent low grade hepatitis 
that had progressed without significant intermission since it 
was identified in 1978.  The physician stated that a 
persistent pattern of recurrent eosinophilia lent some 
credibility to the postulation of parasitic disease as being 
a contributing factor in the veteran's case.  He also noted 
that an underlying cause of chronic persistent hepatitis due 
to non-identifiable virus infection or sequelae of exposure 
to toxic effluvia had been an underlying presumption of 
pathoetiology throughout the course of the disease.  He 
commented that the occupational diving exposures offered 
ample possibilities for the etiology of the postulated focal 
process.  The physician concluded that the veteran had 
chronic persistent steatohepatitis with cryptogenic cirrhosis 
consistent with hepatic infection from an unidentified virus.  

Also on file is an April 2004 VA examination which diagnosed, 
in part, cryptogenic cirrhosis.  The examiner noted that he 
had reviewed the claims folder and related that the military 
medical records did not reflect any acute or chronic 
illnesses related to diving or acute effects of exposure to 
bacterial viral or toxins.  No other clinical evidence was 
present for the development of any of the veteran's medical 
conditions.  In addition, a VA gastrointestinal (GI) 
consultation in May 2004 concurred with the diagnosis of 
cryptogenic cirrhosis.  The GI examiner stated that the 
diving in dirty water, especially with fecal contaminations, 
could give rise to hepatitis A, which never goes on to 
chronic hepatitis and the other type of hepatitis from the 
dirty or contaminated water would be hepatitis B.  The 
examiner also noted that repeated tests for B serology had 
been negative.  Thus, he concluded that the veteran's 
abnormal liver function tests or cirrhosis being secondary to 
diving in dirty water was less likely as not caused or as a 
result of diving.

In view of the foregoing medical evidence, the Board decided 
to obtain an IME to resolve this claim.  The medical expert 
was requested to answer whether it was at least as likely as 
not that the veteran's steatohepatitis is related to diving 
in contaminated water in service.  If the conclusion was 
affirmative, the medical expert was to also furnish an 
opinion whether it was at least as likely as not that the 
veteran's myasthenia gravis, pancytopenia, cryptogenic 
cirrhosis, psoriasis or portal hypertension was caused or 
aggravated by steatohepatitis.  The medical expert was also 
requested to reconcile the conflicts inherent in the opinions 
of the veteran's service department physician and the VA 
examiners.  The rationale for any opinion expressed should be 
set forth.

The IME, as noted in the Introduction, was subsequently 
promulgated in October 2006.  After summarizing relevant 
findings in the claims folder, the clinician who promulgated 
the IME stated that 

1.  Steatohepatitis is most commonly 
associated with obesity, metabolic 
syndrome and diabetes mellitus, 
hyperlipidemias, and drug reactions.  
While steatosis is a frequent part of the 
histological picture for hepatitis C, the 
patient's serology has been reported 
several times to have been negative.  
Furthermore, hepatitis C is not 
transmitted orally or through simple skin 
contact.  A contaminated fluid such as 
blood must come into contact with an open 
wound, and although there is a history of 
a skin laceration during a dive, there is 
no evidence that the wound came into 
contact with material with potential for 
transmission of HCV.  Other viruses such 
as hepatitis A and E can certainly be 
transmitted orally, but these viruses do 
not cause chronic disease or 
steatohepatitis.  While it is possible 
that there were hepatotoxins in the 
waters in which he worked, there is no 
documentation of such pollution.  
Therefore, I think it is unlikely that 
the steatohepatitis in this veteran is 
due to his diving exposure.  (In fact, I 
could find no evidence that he had 
hepatitis or abnormal liver enzymes 
during his service or immediately after 
service.).

A more likely contributor to his liver 
disease is his documented 2-6 beers/night 
for 20 yrs.  Furthermore, the liver toxic 
effects of alcohol are known to be 
exacerbated by the concomitant use of 
acetaminophen which the patient took 
daily for 10 years.  The elevated GGT 
after 1984 with normal alkaline 
phosphatase in 10/84, and relatively 
steady decrease in GGT after 1984 around 
the time the patient was reported to have 
stopped alcohol use, adds credence to the 
role of alcohol in the development of 
liver disease.  GGT is known to be 
induced by ingestion of alcohol, while 
alkaline phosphatase which is also 
produced by bile duct epithelium is not.  

Non-alcoholic steatohepatitis can usually 
be distinguished from alcoholic 
steatohepatitis by histological findings 
on a liver biopsy.  However, as mentioned 
earlier, the only liver biopsy result 
available is from 1997, 11 years after 
the patient discontinued alcohol use.  
Thus, the acute effects of alcohol would 
have disappeared by that time, and 
diabetes and obesity would have become 
dominant contributors to a non-alcoholic 
steatohepatitis picture.

This opinion is based on the file at hand 
which admittedly is missing vital 
information.  If the result of a test for 
HCV nucleic acid (PCR) the results of the 
earlier liver enzymes at the time of 
service, or results of earlier biopsies 
can be obtained, I would be willing to 
review those and revise my opinion 
accordingly.

2.  Steatohepatitis has been shown to 
lead to cirrhosis, and the latter is 
frequently complicated by the development 
of portal hypertension, splenogemaly, and 
pancytopenia.  The term cryptogenic 
indicates that a cause of the condition 
has not been identified.  Thus, in this 
case, the steatohepatitis would be 
characterized as cryptogenic, and portal 
hypertension, splenomegaly, and 
pancytopenia could all be secondary to 
that condition.

Psoriasis, and myasthenia gravis are 
though to be immunologically mediated.  
However, I am not aware of a connection 
between steatohepatitis and either of 
these conditions, except that type 1 
diabetes mellitus which can be associated 
with non-alcoholic steatohepatitis is 
also thought to have an autoimmune basis.  
This veteran developed type 2 diabetes, 
which is not mediated immunologically.

Opinion: Portal hypertension, 
splenomegaly, and pancytopenia are likely 
secondary to (cryptogenic) 
steatohepatitis, while psoriasis, and 
myasthenia gravis are likely unrelated.

As the IME was promulgated by a medical expert based upon 
review of the entire claims folder, to include the 
conflicting medical opinions of the service department 
physician and the VA examiner, the Board concludes that it is 
entitled to the most weight in the instant case.  This 
conclusion is further supported by the fact that the 
clinician who promulgated the IME provided a detailed 
rationale in support of his opinions.  

Since the IME is against a finding that the veteran's 
steatohepatitis is causally related to active service, the 
Board concludes that the preponderance of the evidence is 
against this service connection claim, and it must be denied.

Inasmuch as the veteran's remaining service connection claims 
are all based upon these medical disabilities being secondary 
to steatohepatitis, they must be denied on this basis as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).  Simply put, the 
law does not permit the establishment of service connection 
for a medical disability that was caused and/or aggravated by 
a nonservice-connected disability.  Moreover, even if service 
connection were in effect for the steatohepatitis, his claims 
of service connection for psoriasis and myasthenia gravis 
would still be denied as the IME reflects that the 
preponderance of medical evidence is against finding that 
these disabilities are secondary to the steatohepatitis.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Board also notes that there is no competent medical 
opinion relating the etiology of the veteran's pancytopenia, 
myasthenia gravis, cryptogenic cirrhosis, psoriasis, and/or 
portal hypertension directly to his active service.  
Moreover, due to the absence of any competent medical 
diagnoses of these conditions until years after service, any 
such opinion would be speculative at best.  Simply put, there 
is no relevant complaint, clinical finding, or laboratory 
finding for a clinician to link any of the claimed 
disabilities to the veteran's military service.  In other 
words, any medical nexus opinion would not be supported by 
what actually occurred in service.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for steatohepatitis, pancytopenia, 
myasthenia gravis, cryptogenic cirrhosis, psoriasis, and 
portal hypertension.  .  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, the claims must be denied.









ORDER

Entitlement to service connection for steatohepatitis is 
denied.

Entitlement to service connection for pancytopenia, to 
include as secondary to steatohepatitis, is denied.

Entitlement to service connection for myasthenia gravis, to 
include as secondary to steatohepatitis, is denied.

Entitlement to service connection for cryptogenic cirrhosis, 
to include as secondary to steatohepatitis, is denied.

Entitlement to service connection for chronic psoriasis, to 
include as secondary to steatohepatitis, is denied.

Entitlement to service connection for portal hypertension, to 
include as secondary to steatohepatitis, is denied.



____________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


